DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-11 are currently pending and under examination.
Priority

    PNG
    media_image1.png
    175
    1068
    media_image1.png
    Greyscale
.  Filing receipt dated 1/27/2022.
Information Disclosure Statement
	No information disclosure statements have been filed in the instant application.
Claim Objections
Claims 1, 6, and 8-10 are objected to because of the following informalities:  
In line 5 of step d) of claim 1, the indefinite article –a—should be inserted before the word “temperature”. 
In line 2 of step f) of claim 1, the indefinite article –a—should be inserted before the word “fluorine”. 
In claim 6, the word “and” at the beginning of option (vi) should be deleted and inserted after the word “reactor;” in option (v).
In line 2 of claim 8, the word “which” should be deleted.
In line 4 of claim 9, the phrase “is comprising” should be deleted and replaced by –comprises--.  However, in addition to being grammatically incorrect, the limitation is also repetitive and not necessary in view of step b) of claim 1.  Therefore, the Examiner suggests deleting the phrase “and which fluorination gas of b) is comprising elemental fluorine” from the claim.
In line 6 of claim 10, the indefinite article –a—should be inserted before the word “flow”.
In line 7 of claim 10, the indefinite article –a—should be inserted before the word “temperature”. 
In line 8 of claim 10, the indefinite article –a—should be inserted before the word “pressure”.
In line 8 of claim 10, the word –and—should be inserted after the word “bar;”.
In line 9 of claim 10, the indefinite article –a—should be inserted before the word “residence time”.
Appropriate correction is required.
The Examiner additionally offers the following suggestions:
In the final line of claims 2 and 3, the claims specify that the vol% is “based on the total volume of the fluorination gas as 100% by volume”.   This limitation is not explicitly recited in step b) of claim 1, though it appears to be implicit.  The Examiner suggests inserting the above limitation at the end of line 3 of step b) of claim 1 in the interests of consistency.
Claim 7 is very repetitive.  The Examiner suggests amending the claim as follows or something similar: --The process for the manufacture of a fluorinated compound according to claim 4, wherein the column reactor is a gas scrubbing tower reactor which is packed with a bed of fillers resistant to elemental fluorine and hydrogen fluoride.--.
In lines 2-3 of claim 8, the limitation “resistant to elemental fluorine and hydrogen fluoride” is unnecessary and repetitive in view of claim 7, from which claim 8 depends.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected for being indefinite because the scope of the starting compound is unclear.  Step a) of claim 1 recites that starting compound has one or more hydrogen atoms that are capable of being substituted by means of a halogenation reaction.  Step d) of claim 1 recites that the starting compound is reacted with elemental fluorine to substituted in the starting compound at least one of more hydrogen atoms for fluorine.  Therefore, based on these steps, the starting compound must comprise at least one hydrogen atom that is substituted for fluorine during the reaction.  The final three lines of the claim recite that the starting compound is an inorganic compound selected from the group consisting of ammonia (NH3), hydrogen cyanide (HCN), hydrazine (N2H4), tetrafluorohydrazine (N2F4), difluordiazine (F-N=N-F), sulphur hexafluoride (SF6), and iodine pentafluoride (IF5).  Of these options, only ammonia, hydrogen cyanide, and hydrazine possess hydrogen atoms.  Therefore, it is unclear if the starting material is required to have a hydrogen atom or not.
Claim 1 is further rejected because the pressure range of step d) is indefinite.  The claim recites a range of “from about 1 bar absolute bar to about 20 bar absolute bar”.  Is the range based on bar(g) or bar absolute?  “Bar absolute bar” is not a valid unit of measurement.
Regarding claim 4, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  See final two lines of the claim with respect to the claimed circulation velocity.
Claim 6 is rejected for being indefinite because the scope of option (i) is unclear.  Option (i) recites the following: “at least one cooler, at least one liquid reservoir, with inlet and outlet for, and containing the liquid medium of a) comprising an inorganic compound as the starting compound;”. 
It is unclear what the “inlet and outlet for” are attached to. Is it the cooler, liquid reservoir, or both (such that there is an inlet and outlet for the cooler and an inlet and outlet for the reservoir)?  Alternatively, are the cooler and liquid reservoir intended to be considered as one apparatus?  Such that there is one inlet to the apparatus and one outlet out of the apparatus?  Additionally, what contains the liquid medium of a)?  The cooler, the liquid reservoir, and/or the inlet/outlet?  
Figure 1 of the disclosure teaches that the liquid reservoir and cooler are separate and each contain an inlet and outlet for the circulating liquid medium.  Therefore, this rejection may be overcome by amending option (i) of claim 6 as follows: --at least one cooler and at least one liquid reservoir, both having an inlet and an outlet for the liquid medium of a)--.
Claim 10 is rejected as being indefinite for a few reasons.  First, it is unclear what the scope of “the reaction is carried out in at least one step as a continuous processes” is in line 2.  In this limitation, the first issue that needs to be resolved is whether or not there is “a continuous process” (singular) or “continuous processes” plural.  The mismatch of “a continuous” (singular) followed by “processes” (plural) immediately introduces confusion into the claim.  Presumably, the limitation should read –a continuous process--. However, even if this interpretation is adopted by the skilled artisan, there are further issues with the limitation. 
The second issue with this limitation is that there are at least two different interpretations which can be applied and it is unclear which is intended here.  In the first interpretation, the limitation is only limiting step d) of claim 1, from which claim 10 depends, because claim 1 only recites one reaction, the fluorination reaction of step d).  This interpretation is reasonable based on the language “the reaction” in line 2.
In the second interpretation, the limitation can limit any of steps a)-f) in claim 1.  This interpretation is reasonable based on the language “at least one step” in line 2.  The process of claim 1 (see lines 1-2), includes steps a)-f), however the reaction of the process of claim 1 only occurs in step d).
It is not clear which of the two options is correct because the specific limitations being further limited in claim 10 cannot be accurately mapped back to claim 1 because there are inconsistencies in the terms used to define the invention.  Based on figure 2 of the specification as filed, it appears as if the Applicant’s intention is to recite that the direction fluorination reaction, as encompassed by steps d-e) in claim 1, can be continuous.  It is unclear how steps a)-c) could be continuous, in particular step c).  These steps appear to be present more to define the starting material, fluorination gas, and reaction apparatus of the fluorination process, rather than further limit the steps of the process in a meaningful way.  Further step f) isn’t so much a step as a definition of the product obtained in step d) and withdrawn in step e).  This interpretation is further supported by the following limitation in lines 4-5 of the claim 10: “wherein of the said steps at least (b2) the step of a fluorination reaction is a continuous process”.  
In order to overcome the above rejections of claim 10, the Examiner suggests deleting lines 1-5 of claim 10 and replacing them with the following, or something similar, to overcome the rejection: 
--The process for the manufacture of a fluorinated compound according to claim 1, wherein the reaction of d) is carried out continuously in one or more continuous flow reactors and at least one of the continuous flow reactors is a microreactor with upper lateral dimensions of about ≤ 5 mm that is operated under one of more of the following conditions:--.
	Claim 10 is additionally rejected because the upper limit of the temperature (150C) and pressure (50 bar) ranges recited in the claim both lack antecedent basis to claim 1.  Step d) of claim 1 recites that the temperature of the reaction is -30 to +100C and that the pressure range of the reaction is 1 to 20 bar absolute bar.  Another issue is that the pressure range in claim 10 also appears to be recited in different units than claim 1 (bar vs. bar absolute bar).
Regarding claim 11, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  See line 2.
All other claims not specifically mentioned are rejected for depending from an indefinite claim and failing to cure the deficiency. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vitek (US 3961024, published on 6/1/1976) as evidenced by Hauffe (Corrosion resistant materials for fluorine and hydrogen fluoride. Germany: N. p., 1984. Web., downloaded from https://www.osti.gov/etdeweb/biblio/5235456 on 12/13/2022).
	

Vitek teaches the following example 3: 

    PNG
    media_image2.png
    316
    368
    media_image2.png
    Greyscale
.  A liquid medium comprising hydrazine, an inorganic starting material comprising at least one hydrogen atom that is capable of being substituted by a fluorine atom, and NaF is provided in U-tube reactor made of fluorine resistant nickel.  See example 3 in col. 4 and example 1 in col. 3-4, which describes the reactor.  Also see Hauffe, which is an evidentiary reference to teach that nickel is resistant to fluorine.  Vitek teaches that a fluorination gas comprising elemental fluorine and nitrogen, in a 1:1 vol ratio (ie 50 vol% F2) is passed through the liquid medium at room temperature (23 C) for 1 hour, and then at 50 C for about 30 min.  See col. 3, lines 3-6 and 55-56 regarding the ratio being a vol%.  This volume % falls within those recited in claims 1-3.  The temperature range of Vitek also falls within the claimed range.  Vitek does not explicitly recite the pressure of the reaction, only providing the partial pressures of the observed products, which fall far below atmospheric pressure (760 mmHg).  Nor does Vitek teach that the reaction is carried out under reduced or elevated pressure. Therefore, the reaction is presumed to be carried out around atmospheric pressure (about 1 bar).  This value falls within the claimed range.  Also see MPEP 2131.03. Vitek teaches that the products produced from the reaction include difluorodiazine and NF3, which are both fluorinated compounds wherein at least one of the hydrogen atoms of the starting compound have been replaced by a fluorine atom.  The products are withdrawn from the U-tube reactor as a gas and are fed to an infrared cell.  Also see MPEP 2131.02.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomioka (JPH03170307, published on 7/23/1991).  Tomioka is not in English and there is no English language equivalent available, therefore, a machine translation is also provided.
Applicant Claims

    PNG
    media_image3.png
    211
    1026
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    221
    1013
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    265
    1012
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    307
    1017
    media_image6.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	Tomioka discloses a process for producing nitrogen trifluoride.  See whole document.  Regarding claims 1-3, Tomioka teaches that the process comprises either i) dissolving ammonia in a perfluoro hydrocarbon liquid and then introducing fluorine gas or ii) dissolving fluorine gas in a perfluoro hydrocarbon liquid and then introducing ammonia gas.  See claim and abstract.  The first option applies to the claimed process.  Therefore, in the first option, Tomioka teaches that a liquid medium comprising ammonia (NH3), an inorganic starting material having one or more hydrogen atoms that are capable of being substituted for a fluorine atom and a perfluoro hydrocarbon solvent, is fed to a reactor.  See lines 43-56 of the translation of the specification.  Tomioka then teaches that a gas comprising elemental fluorine is passed through the liquid medium at a temperature in the range of -30C to the boiling point of the solvent, 160C and 102C in the examples, which encompasses the claimed temperature range.  See lines 57-59 and the examples in lines 61-81 of the translation of the specification. Also see MPEP 2144.05.  The product of the reaction is NF3, a fluorinated compound wherein at least one of the one or more hydrogen atoms is replaced by a fluorine atom, which is withdrawn as a gas from the reactor and washed with water in a scrubber.  See examples 1 and 2 in lines 61-81 of the translation of the specification.
	Tomioka also teaches an example using the reactor system of Fig. 1.  Tomioka teaches that elemental fluorine gas (F2) is fed to the bottom of a fluorine dissolving tower (1) containing a perfluoro hydrocarbon liquid.  A liquid stream comprising the fluorine dissolved in the perfluoro hydrocarbon liquid is withdrawn from the bottom of tower (1) and fed, via pump (A), to the top of reaction tower (2).  Ammonia (NH3) gas is fed to the bottom of tower (2).  The liquid medium is then obtained from the bottom of tower (2) and recycled, via pump (B), to the top of fluorine dissolving tower (1).  The gases formed in tower (2), containing the product NF3, are withdrawn from the top of the toward and then scrubbed in gas washing tower (3).  The scrubbed product is obtained from the top of tower (3) and the scrubbing liquid is recycled to the top of tower (3) via pump (C).  See example 1 in lines 61-76, figure 1, and discussion of figure 1 in lines 83-87.  Tomioka also teaches a second example wherein the same type reaction is carried out in a Teflon bottle with a different perfluoro hydrocarbon solvent.  See example 2 in lines 76-81.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Regarding claims 1-3, Tomioka does not explicitly teach that the reactor is resistant to elemental fluorine, however, it would be prima facie obvious for the skilled artisan to select an appropriate reactor to withstand the desired reaction conditions.  The reaction disclosed in Tomioka would not be commercially viable if not carried out in a reactor that was resistant to elemental fluorine corrosion.  Further, Tomioka teaches that a variety of methods were already known in the art to fluorinate ammonia with elemental fluorine. See lines 11-41 of the translation of the specification.  Therefore, reactors resistant to elemental fluorine are known in the art and it would have been prima facie obvious for the skilled artisan to use one in the process of Tomioka.  
	Regarding claims 1-3, Tomioka does not explicitly teach the concentration of the elemental fluorine in the fluorination gas.  However, Tomioka is also silent regarding the need for an inert diluent gas because the perfluoro hydrocarbon solvent absorbs the exothermic heat of reaction.  See lines 49-52 in the translation of the specification.  Also see example 1 in lines 61-76, which is silent regarding a gaseous diluent.  The example does teach that nitrogen, which can be an inert diluent gas, is present at the end of the reaction, however, it is only present in a very small amount (2.1%).  Example 2, in lines 76-81, teaches that the reaction can also take place in Teflon bottle.  The perfluoro hydrocarbon solvent is placed in the bottle, then ammonia gas, nitrogen gas, and fluorine gas were successively blown into the bottle with stirring to produce a gaseous mixture comprising 3.9% nitrogen, 90.4% NF3, and 5.7% other.  Both of these examples provide further evidence that highly concentrated elemental fluorine can be used as the fluorination gas in Tomioka.  Therefore, the skilled artisan would find it prima facie obvious to use a highly concentrated form of elemental fluorine, if not already 100 vol%, as the fluorination gas in the process of Tomioka. Also see MPEP 2144.05.
	Regarding claims 1-3, Tomioka is also silent regarding the pressure of the reaction, however, Tomioka also fails to teach that the reaction is carried out under reduced or elevated pressure. Therefore, the reaction is presumed to be carried out around atmospheric pressure (about 1 bar).  This value falls within the claimed range.  Also see MPEP 2144.05.
	Regarding claims 4-6 and 9, Tomioka teaches a column reactor (2) wherein the liquid medium is circulated in a loop, via dissolving tower (1). See figure 1.  The column reactor (2) of Tomioka is further equipped with at least a pump (A or B) for circulating the liquid medium; one or more jets at the top of the reactor for spraying the liquid medium into the reactor; and one feeding inlet for feeding gas into the reactor. The reaction is carried out in counter-current flow as the liquid medium is sprayed into the top of reaction column (2) and that the gas is fed to the bottom of the column (2).  Though Tomioka explicitly teaches an example wherein ammonia gas is passed through a liquid medium comprising elemental fluorine, see example 1, Tomioka also teaches that the process also encompasses the embodiment wherein an elemental fluorine gas is passed through a liquid medium comprising ammonia.  See claim 1 and lines 43-52.
	In example 1, see lines 61-76 and original patent text at the bottom of col. 5, Tomioka teaches that pump (B), circulating the liquid medium to gas dissolving tower (1), operates at a flow rate of 5 L/min (300 L/h).  Tomioka appears to be silent regarding the flow rate of pump (A), however, the skilled artisan would be motivated to have the flow rate of pump (A) be similar or identical to that of pump (B) to maintain the stoichiometry and liquid level of the liquid medium in reaction tower (2).   Though this flow rate falls outside of the claimed range of 3,500 L/h to 4,500 L/h in claim 5, if the reaction of Tomioka were scaled up to a more industrial useful size, then the flow rate would also be expected to increase as a larger reaction system will be able to handle a larger volume of liquid passing through it per hour as compared to the smaller scale example of Tomioka.  Also see MPEP 2144.04(IV)(A) and MPEP 2144.05. 

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomioka (JPH03170307, published on 7/23/1991), as applied to claims 1-6 and 9 above, and further in view of Woo (US2006/0167279, published on 7/27/2006).  Tomioka is not in English and there is no English language equivalent available, therefore, a machine translation is also provided.

Applicant Claims

    PNG
    media_image7.png
    174
    1037
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    140
    1016
    media_image8.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
As discussed in the preceding rejection, Tomioka discloses a process for producing nitrogen trifluoride in a column tower reactor.  Tomioka teaches that the liquid medium is sprayed into the top of reaction column (2) and that the gas is fed to the bottom of the column (2). The liquid medium facilitates reaction between the ammonia and fluorine gas, and also scrubs the product gas exiting the top of tower (2).   Therefore, reaction column (2) is also functioning as a gas scrubbing column.  See fig. 1, lines 49-52, and example 1 in lines 61-76 of the translation of the disclosure.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
Tomioka does not explicitly teach that the column reactor comprises packing.  This deficiency is cured through the teachings of Woo.  Woo is directed toward an analogous fluorination wherein liquid ethylene carbonate is reacted with elemental fluorine gas to produce 4-fluoroethylene carbonate.  See whole document.  Woo teaches that the gas/liquid reaction can be carried out in a packed bed column reactor.  See abstract; figures 1-2d; [0021-0022]; and [0028-0036].  Woo teaches that the packing can include fluorine resistant, stainless steel fillers, including Raschig rings. See fig. 2a-2d; [0022]; and [0033-0036].
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to combine the teachings of Tomioka and Woo to arrive at the claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  The skilled artisan would be motivated to include fillers/packing in the reaction tower (2) of Tomioka, because Woo teaches that such fillers/packing can facilitate mixing between gases and liquids, or liquids and liquids, in an analogous fluorination process.  See [0033-0036].  Including the packed bed column reactor of Woo in the process of Tomioka will predictably result in a more efficient process for fluorinating a liquid medium comprising ammonia with gaseous elemental fluorine by enhancing the efficiency of the mixing between the liquid medium and fluorination gas.  Also see MPEP 2143(B).

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomioka (JPH03170307, published on 7/23/1991), as applied to claims 1-6 and 9 above, and further in view of Cantillo (“Halogenation of organic compounds using continuous flow and microreactor technology, Reaction Chemistry and Engineering, 2017(2), p. 7-19) and Newman (“Rapid Wolff-Kishner reductions in a silicon carbide microreactor” Green Chemistry, 2014, 16, p. 176-180).  Tomioka is not in English and there is no English language equivalent available, therefore, a machine translation is also provided.

Applicant Claims

    PNG
    media_image9.png
    214
    1013
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    191
    1024
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    120
    1017
    media_image11.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
As discussed in the preceding rejection, Tomioka discloses a process for producing nitrogen trifluoride in a column tower reactor.  Tomioka teaches that the reaction temperature in the range of -30C to the boiling point of the solvent, 160C in the example; that the reaction pressure is about 1 bar; and that the flow rate of the liquid medium is about 5 L/min (300 L/h).  See lines 43-81 of the translation of the specification and fig. 1.  Tomioka also teaches that the direct fluorination reaction between elemental fluorine and ammonia is very exothermic, and that there is an increased risk of explosion when elemental fluorine is used as a reagent/reactant.  See lines 29-52 of the translation of the specification.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
Tomioka does not appear to teach that the column reactor can be substituted for a continuous flow microreactor.  This deficiency is cured through the teachings of Cantillo and Newman.  Cantillo is directed toward a review of halogenations of organic compounds using continuous flow and microreactor technology.  See whole document.  In the fluorination section (p. 9-10), Cantillo teaches that elemental fluorine and hydrogen fluoride are two of the most difficult to handle reagents in organic synthesis because both are toxic and highly corrosive.  Cantillo additionally teaches that fluorination reactions, especially those using elemental fluorine (F2) directly as the fluorine source, are very exothermic and difficult to control.  See first col., first paragraph, on p. 9.  Cantillo teaches that these drawbacks can at least be partially overcome using microreactor technology.  Cantillo teaches that the small channel dimensions of microreactors ensure a very high heat exchange efficiency that suppress the formation of hotspots, temperature gradients, or accumulation of heat.  Therefore, even very fast and highly exothermic reactions, such as fluorinations, can be carried out with high reaction selectively and enhanced safety.  See introduction section on p. 7-8 and fluorination section on p. 9-10.  
Cantillo discusses successful fluorinations of organic compounds with elemental fluorine in microreactors in the final paragraph of p. 9 to the end of the fluorination section on p. 10.  Also see Scheme 4 on p. 10; Fig. 3 on p. 11; and top portion of Table 1 on p. 16.  Cantillo specifically teaches that silicon carbide is a known material for making continuous flow reactors and that it has an excellent heat transfer capacity and corrosion resistance against elemental fluorine.  See final paragraph in the fluorination section on p. 10, which also refers to fig. 3 on p. 11.  Cantillo appears to be silent regarding the dimensions of the flow and/or microreactors used in the fluorination section.
Newman is directed toward Wolff-Kishner reactions carried out in silicon carbide microreactors.  See whole document.  Like fluorination reactions, the Wolff-Kishner reaction also requires of the presence of explosive reactants and intermediates. See introduction section on p. 176-177. Newman teaches that the same advantages discussed in the fluorination section of Cantillo, can be achieved by employing a SiC microreactor in the analogous Wolff-Kishner reaction.  See abstract and conclusions sections.  Newman further teaches that the SiC microreactor has channel dimensions in the “hundreds of microns-range”, which falls within the claimed range of ≤ 5 mm.  See second col., second paragraph, on p. 177 and fig. 1 on p. 178.  Also see MPEP 2144.05.  
Regarding the reaction conditions at the end of claim 10, Tomioka teaches that the reaction temperature in the range of -30C to the boiling point of the solvent, 160C and 102C in the examples; that the reaction pressure is about 1 bar; and that the flow rate of the liquid medium is about 5 L/min (300 L/h).  See lines 43-81 of the translation of the specification and fig. 1. The temperature and flow rate overlap with those claimed.  Further, as a microreactor has better heat transfer control than conventional reactors, the temperature required would be expected to be below that required in the process of Tomioka carried out in the tower reactor. Also see MPEP 2144.05.
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to combine the teachings of Tomioka, Cantillo, and Newman to arrive at the claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  The skilled artisan would be motivated to carry out the fluorination reaction of Tomioka in a continuous flow microreactor because Cantillo and Newman teach that fluorination reactions, and other analogous reactions requiring toxic or explosive reagents and/or intermediates, can be more effectively and more safely carried out in said reactors.  Cantillo and Newman both teach that SiC is an excellent material to fabricate the microreators from because of its superior heat capacity and corrosion resistance properties.  Therefore, substituting the tower/columnar reactor of Tomioka for the continuous flow microreactors of Cantillo and Newman would result in a safer and more efficient process for predictably obtaining ammonia trifluoride from the direct fluorination reaction between ammonia and elemental fluorine. Also see MPEP 2143(B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622